       Case 2:19-cv-00505-DAK-DBP Document 24 Filed 01/15/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


                                                        Case No.: 2:19-cv-00505-DAK-DBP
 THE NECK HAMMOCK, INC., a Delaware
 corporation,
                                                        ORDER GRANTING PLAINTIFF’S
        Plaintiff,                                      EX PARTE MOTION FOR SERVICE
                                                        BY ALTERNATE MEANS UNDER
 vs.                                                    RULE 4(e)(1) AND TO EXTEND
                                                        TIME TO EFFECT SERVICE
 LABEL TAPE WORLD, an unknown
 corporation, and JOHN DOES 1 through 10,               District Judge Dale A. Kimball
 doing business as “Label Tape World” on                Magistrate Judge Dustin B. Pead
 www.amazon.com,

           Defendants.                                  JURY DEMANDED



       This matter came before the Court on Plaintiff’s Ex Parte Motion for Service by Alternate

Means and to Extend Time to Affect Service (“the Motion”) (ECF No. 22.) Having reviewed the

Motion, Declaration of Attorney Brian N. Platt (ECF No. 23) and for good cause appearing, it is

hereby ORDERED:

       (A) The Motion is GRANTED.

       (B) Plaintiff The Neck Hammock, Inc. (“NH”) may effect service of its Complaint on

              Defendant Label Tape World (“Defendant”) by sending the complaint to Defendant’s

              active business email address at nexgennutrition@yahoo.com. 1



       1
          Defendant maintains an Amazon third-party marketplace stor on Amazon. Com, with more than
50 items listed for sale as of January 14, 2020. Declaration of Brian N. Platt, (ECF No. 23 at ¶ 6.)
Case 2:19-cv-00505-DAK-DBP Document 24 Filed 01/15/20 Page 2 of 2




(C) Service of the Complaint will be complete once NH receives a confirmation that the

     Complaint has been sent to the recipient.

(D) NH has acted diligently to locate and contact Defendant. Accordingly, NH is granted

     an extension of time to serve its complaint on Defendant. Specifically, NH must

     serve its complaint within seven (7) calendar days of the date of this Order.


DATED this 15th day of January, 2020.


                                     BY THE COURT:




                                     Dustin B. Pead
                                     United States Magistrate Judge




                                        2
